968 A.2d 1032 (2009)
Larry A. GAUSE, Appellant,
Karlepa Wilkey, Appellant,
v.
UNITED STATES, Appellee.
Nos. 06-CF-20, 06-CF-47.
District of Columbia Court of Appeals.
March 24, 2009.
BEFORE: WASHINGTON, Chief Judge; RUIZ, REID, GLICKMAN, KRAMER, FISHER,[**] * BLACKBURNE-RIGSBY, * THOMPSON, and OBERLY, Associate Judges; *SCHWELB and FARRELL,[***] Senior Judges.
Prior report: 959 A.2d 671.

ORDER
PER CURIAM.
On consideration of appellants' petitions for rehearing or rehearing en banc, and the opposition thereto, it is
ORDERED by the merits division* that the petitions for rehearing are denied; and it appearing that the majority of the judges of this court has voted to grant the petitions for rehearing en banc, it is
FURTHER ORDERED that appellants' petitions for rehearing en banc are granted solely with respect to the issue of inspection of jury records, and that the opinion and judgment of October 30, 2008, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that the parties shall simultaneously file new briefs on or before April 23, 2009, and shall file responsive briefs no later than May 13, 2009. Each party shall file ten copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in these appeals. It is
FURTHER ORDERED that any requests for extension of time will be looked upon with disfavor and will be granted only upon a showing of good cause.
Associate Judge BLACKBURNE-RIGSBY would grant the petitions for rehearing.
NOTES
[**]  Associate Judge Fisher is recused from these cases.
[***]  Judge Farrell was an Associate Judge of the court at the time of argument. His status changed to Senior Judge on January 23, 2009.